DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
The Examiner acknowledges Applicants’ response filed on 01/08/2021 containing amendments and remarks to the claims. Claims 1-27, 30, 32, 34-38 and 62 are amended and no claims are added or canceled. Thus, claims 1-62 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 19-22, filed 01/08/2020, with respect to the anticipation of the pending claims over Cao have been fully considered and are persuasive.  The 35 USC §102(a)(1) of the claims are withdrawn. 
Applicants argue that Cao is silent about the newly recited limitation of having at least twenty percent of the polyamine ligands having a first and second amines that are connected to a first and second metal cations; respectively, and about the adsorption material being activated wherein activation is conducted under inert atmosphere and at temperatures above 165°C (see Arguments, pg. 21 last paragraph and pg. 22). These arguments are considered persuasive.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for an activated adsorption material having the claimed polyamine ligand and a MOF comprising plurality of metal cations wherein at least 20% of the polyamine ligand has 2 nitrogen atoms that are attached to 2 metal cations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772